People v Matos (2016 NY Slip Op 06004)





People v Matos


2016 NY Slip Op 06004


Decided on September 14, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 14, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
BETSY BARROS, JJ.


2016-06072
 (Ind. No. 1905-12)

[*1]The People of the State of New York, plaintiff,
vMiguel Matos, defendant.


Miguel Matos, Malone, NY, defendant pro se.
Thomas J. Spota, District Attorney, Riverhead, NY (Edward A. Bannan of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Suffolk County, rendered July 23, 2013.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
LEVENTHAL, J.P., AUSTIN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court